Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 18, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi et al. (U.S. Pub No. 2017/0303220 A1) in view of BELGHOUL et al. (U.S. Pub No. 2016/0233989 A1).


1. Sadeghi teaches a method comprising: sensing that at least one channel in an is clear in response to a strength of a signal received on the at least one channel being below a first threshold value [par 0095, 0165, An eNB may intend to transmit and/or receive on an unlicensed frequency band (e.g., channel). The eNB may monitor the unlicensed frequency band. The eNB may monitor the unlicensed frequency band until it becomes available. For example, when an eNB determines one or more PRBs are available for use and/or sharing, among other scenarios, the eNB may use those PRBs for DL and/or UL transmission. Available may include unused. One or more used PRBs may also be considered available for sharing, for example based on the properties of OFDM or based on expected interference being below a certain threshold],  acquiring, at the base station, at least one channel in an unlicensed frequency band for a predetermined time interval wherein acquiring the a least one channel comprises acquiring the at least one channel in response to sensing that the at least one channel is clear [par 00117, 0291, An LTE-U session may be a finite time period during which an eNB may use, intend to use, or reserve a channel. For example, an LTE-U session may begin when an eNB determines that a frequency band is free. An LTE-U session may begin when an eNB takes a frequency band. An LTE-U session may end when an eNB vacates a frequency band. An eNB may use (e.g., use all or a portion of) a BW during an LTE-U session (e.g., in each subframe of the LTE-U session). The BW may be a data BW. A data BW may be less than a full BW of the frequency band. An eNB may configure a data BW. An eNB may indicate a data BW to one or more WTRU. The eNB may deploy or operate one or more LAA cells or SCells which may be on the same or different unlicensed channels. An eNB may obtain a list of unlicensed channels on which it may monitor traffic. Such monitoring may enable the eNB or one or more LAA cells or SCell(s) to acquire the channel(s)], and scheduling, at the base station, the user equipments for uplink transmission on the at least one channel during the predetermined time interval [par 0047, Each of the eNode-Bs 160a, 160b, 160c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink (UL) and/or downlink (DL), and the like].

 	In an analogous art BELGHOUL to show receiving at a base station over a licensed frequency band requests for resources in an unlicensed frequency band from user equipments [abstract, The wireless device receives downlink control information (DCI), via a primary component carrier (PCC) of a primary cell (Pcell) in the licensed RF band, indicating downlink (DL) data transmission via a secondary component carrier (SCC) of a secondary cell (Scell) in the unlicensed RF band. The wireless device receives via the SCC part of the DL data transmission and transmits a control message via the PCC in response. The wireless device sends a scheduling request (SR) to the eNodeB and receives uplink (UL) transmission opportunities in a combination of the licensed RF band and the unlicensed RF band]; wherein scheduling the user equipments comprises scheduling the user equipments in response to receiving the requests, the scheduling being performed on a time division multiplexed basis so that the acquired channel is allocated to different user equipment during different portions of the time interval [par 0052, 0061, 0066, The eNodeB 395 can also schedule transmission on the Scell in the unlicensed radio frequency band during downlink subframes, using a "listen before talk" mechanism to determine whether a portion of the unlicensed radio frequency band is "available". The time period for sensing by the eNodeB 395 for whether the unlicensed radio frequency band is indicated as a clear channel assessment (CCA) time period within the `D` subframe. In some embodiments, the CCA time period can span at least 20 micro-seconds (or 34 micro-seconds, or another fixed time period, or a variable time period that can increase up to a maximum length time period with each CCA attempt). The eNodeB 395 can send the preamble signal in the Scell unlicensed radio frequency band after the CCA time period to reserve the at least one of the one or more portions of the Scell unlicensed radio frequency band. In some embodiments, the eNodeB 395 can send the preamble signal in the Scell unlicensed radio frequency band to reserve at least a portion of the unlicensed radio frequency band for a forthcoming transmission, e.g., by sending the preamble signal for a fixed length time period spanning between one and four milliseconds, during which other wireless communication devices can detect the preamble and thereby sense that the eNodeB 395 seeks to reserve at least a portion of the unlicensed radio frequency band for transmission by the eNodeB 395]
	Before effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Sadeghi and BELGHOUL because this would provide managing uplink and downlink transmissions of mobile wireless devices operating using a combination of radio frequency channels in both licensed and unlicensed radio frequency bands.


2. Sadeghi and BELGHOUL The method of claim 1, Sadeghi fail to show wherein acquiring the at least one channel comprises transmitting a signal indicative of energy 
 	In an analogous art BELGHOUL show wherein acquiring the at least one channel comprises transmitting a signal indicative of energy produced by a random signal or a preamble from the base station during a first portion of the predetermined time interval [par 0036, The wireless access network equipment and/or the UE can listen for signal energy that equals or exceeds a power level, e.g., at or above -72 or -83 dB, for at least the fixed period of time to determine whether a portion of the unlicensed radio frequency band is occupied], wherein scheduling the at least one user equipment comprises scheduling the at least one user equipment during at least one second portion of the predetermined time interval subsequent to the first portion [par 0066, The eNodeB 395 can send the preamble signal in the Scell unlicensed radio frequency band after the CCA time period to reserve the at least one of the one or more portions of the Scell unlicensed radio frequency band. In some embodiments, the eNodeB 395 can send the preamble signal in the Scell unlicensed radio frequency band to reserve at least a portion of the unlicensed radio frequency band for a forthcoming transmission, e.g., by sending the preamble signal for a fixed length time period spanning between one and four milliseconds, during which other wireless communication devices can detect the preamble and thereby sense that the eNodeB 395 seeks to reserve at least a portion of the unlicensed radio frequency band for transmission by the eNodeB 395].

 	Sadeghi wherein scheduling the at least one user equipment comprises transmitting at least one message in a licensed frequency band indicating resources in the at least one second portion of the predetermined time interval that are allocated to the at least one user equipment (440) for transmission (325) [par 0234, The WTRU may receive a configuration from a first cell on a licensed frequency band. The configuration may indicate which resource elements will be used by a third cell for transmission of the synchronization signal transmission. The configuration may be received in a radio resource control (RRC) message].


4. Sadeghi and BELGHOUL disclose the method of claim 1, wherein acquiring the at least one channel comprises transmitting energy from the base station during a first portion of the predetermined time interval [Sadeghi par 0113, 0120, For example, a busy signal may generate energy in a time window used for CCA (e.g., 20 us) such that detection of an LTE-U transmission is enabled (e.g., by Wifi nodes in proximity). A busy signal maybe transmitted inside an operating BW of an LTE-U frequency band. A busy signal transmitted inside an operating BW of an LTE-U frequency band may enable a determination (e.g., by an, or another, LTE-U eNB or WTRU) that the LTE-U frequency band is in use. For example, one or more busy signal energy samples maybe received over an operating BW (e.g., an aligned operating BW) of an LTE-U channel].

9. Sadeghi defines a method comprising: transmitting, by user equipments over a licensed frequency band, a request for resources in an unlicensed frequency band receiving, at a base station over the licensed frequency band [par 0064, 0072, 0075, 0076 The PCell 218 and the SCell 220 may be aggregated. For example, one or more unlicensed SCells and zero or more licensed SCells may be aggregated together with or without aggregation with the PCell 218. As another example, the PCell 218 and one or more of the SCells 220 may belong to an eNB. One or more WTRUs may synchronize with synchronization and/or reference signal transmissions. The synchronization and/or reference signal transmissions may be used or may be available during certain periods of time. An unlicensed channel or an LAA channel may include a band in unlicensed spectrum. A WTRU and/or an eNB may use an LAA channel for data such as DL and/or UL data. For example an LTE-U frequency band may be used as or by an LAA SCell. An LAA SCell may support an uplink transmission. An LTE-U frequency band may be used without assistance from a PCell in a licensed channel], the requests for resources in the unlicensed frequency band from user equipments;
sensing that at least one channel is clear in response to a strength of a signal received on the at least one channel being below a first threshold value[par 0095, 0165, An eNB may intend to transmit and/or receive on an unlicensed frequency band (e.g., channel). The eNB may monitor the unlicensed frequency band. The eNB may monitor the unlicensed frequency band until it becomes available. For example, when an eNB determines one or more PRBs are available for use and/or sharing, among other scenarios, the eNB may use those PRBs for DL and/or UL transmission. Available may include unused. One or more used PRBs may also be considered available for sharing, for example based on the properties of OFDM or based on expected interference being below a certain threshold]; acquiring. at the base station at least one channel in an unlicensed frequency band for a predetermined time interval wherein acquiring the at least one channel comprises acquiring the at least one channel in response to sensing that the at least one channel is clear[par 00117, 0291, An LTE-U session may be a finite time period during which an eNB may use, intend to use, or reserve a channel. For example, an LTE-U session may begin when an eNB determines that a frequency band is free. An LTE-U session may begin when an eNB takes a frequency band. An LTE-U session may end when an eNB vacates a frequency band. An eNB may use (e.g., use all or a portion of) a BW during an LTE-U session (e.g., in each subframe of the LTE-U session). The BW may be a data BW. A data BW may be less than a full BW of the frequency band. An eNB may configure a data BW. An eNB may indicate a data BW to one or more WTRU. The eNB may deploy or operate one or more LAA cells or SCells which may be on the same or different unlicensed channels. An eNB may obtain a list of unlicensed channels on which it may monitor traffic. Such monitoring may enable the eNB or one or more LAA cells or SCell(s) to acquire the channel(s)]; scheduling, at the base station, the user equipments for uplink transmission on the at least one channel during the predetermined time interval[par 0047, Each of the eNode-Bs 160a, 160b, 160c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink (UL) and/or downlink (DL), and the like], performing uplink transmission by the user equipments in accordance with the scheduling [par 0076, For example an LTE-U frequency band may be used as or by an LAA SCell. An LAA SCell may support an uplink transmission. An LTE-U frequency band may be used without assistance from a PCell in a licensed channel].
 	Sadeghi fail to show wherein scheduling the user equipments comprises scheduling the user equipments in response to receiving the requests, the scheduling being performed on a time division multiplexed basis so that the acquired channel is allocated to different user equipment during different portions of the time interval; performing uplink transmission by the user equipments in accordance with the scheduling
 	In an analogous art BELGHOUL show wherein scheduling the user equipments comprises scheduling the user equipments in response to receiving the requests, the scheduling being performed on a time division multiplexed basis so that the acquired channel is allocated to different user equipment during different portions of the time interval[par 0066, The eNodeB 395 can send the preamble signal in the Scell unlicensed radio frequency band after the CCA time period to reserve the at least one of the one or more portions of the Scell unlicensed radio frequency band. In some embodiments, the eNodeB 395 can send the preamble signal in the Scell unlicensed radio frequency band to reserve at least a portion of the unlicensed radio frequency band for a forthcoming transmission, e.g., by sending the preamble signal for a fixed length time period spanning between one and four milliseconds, during which other wireless communication devices can detect the preamble and thereby sense that the eNodeB 395 seeks to reserve at least a portion of the unlicensed radio frequency band for transmission by the eNodeB 395].
	Before effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Sadeghi and BELGHOUL because this would provide managing uplink and downlink transmissions of mobile wireless devices operating using a combination of radio frequency channels in both licensed and unlicensed radio frequency bands.


18. Sadeghi and BELGHOUL defines the base station of claim 15, wherein the transceiver is to transmit energy from the base station during a first portion of the predetermined time interval [Sadeghi par 0113, 0120, For example, a busy signal may generate energy in a time window used for CCA (e.g., 20 us) such that detection of an LTE-U transmission is enabled (e.g., by Wifi nodes in proximity). A busy signal maybe transmitted inside an operating BW of an LTE-U frequency band. A busy signal transmitted inside an operating BW of an LTE-U frequency band may enable a determination (e.g., by an, or another, LTE-U eNB or WTRU) that the LTE-U frequency band is in use. For example, one or more busy signal energy samples maybe received over an operating BW (e.g., an aligned operating BW) of an LTE-U channel].

23.  Sadeghi displays User equipment comprising: a transceiver to transmit, over a licensed frequency band to a base station [par 0004, 0084,a wireless transmit/receive unit (WTRU) may establish a connection with a first cell on a licensed frequency band. The WTRU may receive a first downlink transmission. The first downlink transmission may be received from a second cell operating on an unlicensed frequency band. A sync signal may be used to acquire and/or maintain synchronization between WTRUs and eNBs for LTE-U operation. An LTE-type signal may be transmitted as an LTE-U sync signal], the first portion being distinctively associated with the first user equipment [par 0157, 0205, The eNB may allocate and/or transmit the data/control in PRBs that may include all or a portion of the PRBs in the PRB set. The eNB may transmit the busy signal in one or more remaining PRBs of the PRB set].
 	Sadeghi fail a request for resources for uplink transmission in an unlicensed frequency band, to show to receive scheduling information indicating a first portion of a predetermined time interval that is allocated to the user equipment for uplink transmission on at least one channel in the unlicensed frequency band, the first portion being distinctively associated with the first user equipment
 	In an analogous BELGHOUL a request for resources for uplink transmission in an unlicensed frequency band [abstract, par 0065, The wireless device sends a scheduling request (SR) to the eNodeB and receives uplink (UL) transmission opportunities in a combination of the licensed RF band and the unlicensed RF band. The UE 396 transmits a scheduling request (SR) for UL resources in the Pcell licensed radio frequency band to the eNodeB 395, and the eNodeB 395 responds with UL grants for UL transmissions in the Pcell by the UE 396 in the Pcell licensed radio frequency band and/or with UL grants for UL transmission in the Scell by the UE 396 in the Scell unlicensed radio frequency band], to receive scheduling information indicating a first portion of a predetermined time interval that is allocated to the user equipment for uplink fig 3G, par 0056, 0061, Each LTE Type 2 TDD frame 382 spans a time period of ten milliseconds (10 ms) subdivided into ten consecutive subframes (numbered from subframe #0 to subframe #9), each subframe spanning one millisecond (1 ms). Each LTE Type 2 TDD Frame 382 includes one or more downlink (DL) subframes (for transmission from the eNodeB to the UE), one or more uplink (UL) subframes (for transmission from the UE to the eNodeB), and one or more special subframes. The eNodeB 395 can also schedule transmission on the Scell in the unlicensed radio frequency band during downlink subframes, using a "listen before talk" mechanism to determine whether a portion of the unlicensed radio frequency band is "available"], the first portion being distinctively associated with the first user equipment [par 0055, For TDD LTE communication, an eNodeB configures a UE to use a particular frame structure that includes a mixture of downlink subframes, uplink subframes, and "special" subframes (which transition from downlink to uplink transmission). Of the seven LTE TDD frame structures illustrated in FIG. 3G, the frame structures]
 	Before effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Sadeghi and BELGHOUL because this would provide managing uplink and downlink transmissions of mobile wireless devices operating using a combination of radio frequency channels in both licensed and unlicensed radio frequency bands.


par 0185, A wireless transmit/receive unit (WTRU) may establish a connection with a first cell on a licensed frequency band. The one or more resource elements may correspond to a portion of one or more resource blocks of the downlink transmission from the second cell. The synchronization signal transmission may comprise a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH), a cell-specific reference signal (CRS), a channel state information reference signal (CSI-RS), and/or a demodulation reference signal (DMRS)].


26. Sadeghi and BELGHOUL illustrates the user equipment of claim 25, further comprising: a processor to configure the user equipment for uplink transmission on at least one channel in the unlicensed frequency band using resources indicated in signaling received in the licensed frequency band[par 0064, 0072, 0075, 0076 The PCell 218 and the SCell 220 may be aggregated. For example, one or more unlicensed SCells and zero or more licensed SCells may be aggregated together with or without aggregation with the PCell 218. As another example, the PCell 218 and one or more of the SCells 220 may belong to an eNB. One or more WTRUs may synchronize with synchronization and/or reference signal transmissions. The synchronization and/or reference signal transmissions may be used or may be available during certain periods of time. An unlicensed channel or an LAA channel may include a band in unlicensed spectrum. A WTRU and/or an eNB may use an LAA channel for data such as DL and/or UL data. For example an LTE-U frequency band may be used as or by an LAA SCell. An LAA SCell may support an uplink transmission. An LTE-U frequency band may be used without assistance from a PCell in a licensed channel],
 	Sadeghi fail to show wherein the transceiver is to receive information indicating a first portion of the predetermined time interval that is time-division-multiplexed with at least one second portion of the predetermined time interval allocated to at least one other user equipment for uplink transmission.
 	In an analogous art BELGHOUL show wherein the transceiver is to receive information indicating a first portion of the predetermined time interval that is time-division-multiplexed with at least one second portion of the predetermined time interval allocated to at least one other user equipment for uplink transmission[par 0052, 0061, 0066, The eNodeB 395 can also schedule transmission on the Scell in the unlicensed radio frequency band during downlink subframes, using a "listen before talk" mechanism to determine whether a portion of the unlicensed radio frequency band is "available". The time period for sensing by the eNodeB 395 for whether the unlicensed radio frequency band is indicated as a clear channel assessment (CCA) time period within the `D` subframe. In some embodiments, the CCA time period can span at least 20 micro-seconds (or 34 micro-seconds, or another fixed time period, or a variable time period that can increase up to a maximum length time period with each CCA attempt). The eNodeB 395 can send the preamble signal in the Scell unlicensed radio frequency band after the CCA time period to reserve the at least one of the one or more portions of the Scell unlicensed radio frequency band. In some embodiments, the eNodeB 395 can send the preamble signal in the Scell unlicensed radio frequency band to reserve at least a portion of the unlicensed radio frequency band for a forthcoming transmission, e.g., by sending the preamble signal for a fixed length time period spanning between one and four milliseconds, during which other wireless communication devices can detect the preamble and thereby sense that the eNodeB 395 seeks to reserve at least a portion of the unlicensed radio frequency band for transmission by the eNodeB 395]
	Before effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Sadeghi and BELGHOUL because this would provide managing uplink and downlink transmissions of mobile wireless devices operating using a combination of radio frequency channels in both licensed and unlicensed radio frequency bands.



4.  	Claim(s) 5, 6, 8, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sadeghi et al. (U.S. Pub No. 2017/0303220 A1) in view of BELHOUL et al. (U.S. Pub No. 2016/0233989 A1) in further view of Turtinen et al. (U.S. Pub No. 2013/0051358 Al).

5. Sadeghi and BELGHOUL provides the method of claim 4, Sadeghi and BELGHOUL fail to show wherein scheduling the at least one user equipment comprises scheduling the at least one user equipment during at least one second portion of the predetermined time interval subsequent to the first portion.
, par 0035, 0050, The sizes of the scheduled frequency blocks and the sensing periods may vary between the transmission time intervals, as deemed necessary by the network element. The communication controller circuitry 50 may further comprise a data part 56 that handles transmission and reception of payload data during uplink transmission opportunities of the communication apparatus (transmission) or reception of downlink data. The communication controller circuitry 50 may further comprise a sensing controller circuitry 54 configured to receive from the control part a scheduled time-frequency resource and an assigned sensing period. At the beginning of the scheduled time-frequency resource, the sensing controller circuitry 54 is configured to start a timer 58 counting the assigned sensing period and to configure the control part 52 to start scanning the time-frequency resource for a conflicting transmission. The control part 52 may then measure radio energy or attempt to detect a signal in the time-frequency resource. Upon detecting no conflicting transmissions in the time-frequency resource within the sensing period, the sensing controller circuitry 54 may trigger the data part 56 to start the uplink transmission in the remaining time-frequency resource (second portion). However, upon receiving from the control part a notification about the presence of a conflicting transmission, the sensing controller circuitry 54 may cancel the uplink transmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine Sadeghi, BELGHOUL, and Turtinen because this provides a 

Claim 6, Sadeghi, BELGHOUL, and Turtinen demonstrates the method of claim 5, wherein scheduling the at least one user equipment comprises transmitting at least one message in a licensed frequency band indicating resources in the at least one second portion of the predetermined time interval that are allocated to the at least one user equipment for transmission [Sadeghi par 0131, 0331, PRBs that may correspond to 5 MHz (e.g., according to a licensed LTE specification). In FIG. 4, the PRBs that maybe used for data transmission are shaded. The PRBs that may be allocated to busy signal transmission are not shaded. As shown, the first and last 4 PRBs may send a busy signal transmission. The middle 17 PRBs may be used for data transmission. Furthermore, the WTRU may be given resources to attempt to connect to a neighboring cell (in a licensed band and/or in the unlicensed band, if the unlicensed band allows UL transmissions). Such resources can include a cell ID, Physical Random Access Channel (PRACH) parameters (preamble and resources), timing reference and possibly UL grant. The WTRU may enable information exchange by connecting to a neighboring cell in the licensed band. The serving cell may know the cell ID of the neighboring LAA SCell in the LAA channel. The serving cell may or may not know the appropriate licensed cell that is operated by the same eNB. The serving cell determine appropriate licensed cell based on a relationship between cell IDs of LAA SCells and their related license-band PCells].


8. Sadeghi, BELGHOUL, and Turtinen provide the method of claim 5, further comprising: receiving an uplink transmission from the at least one user equipment during the at least one second portion of the predetermined time interval [Sadeghi, par 0111, When a busy signal is transmitted in a portion of an OFDM symbol and one or more full OFDM symbols, one or more sample level signals may be transmitted in the portion of the OFDM symbol and one or more LTE signals maybe transmitted in the one or more full OFDM symbols. When a busy signal is transmitted in a portion of an OFDM symbol and one or more full OFDM symbols, one or more sample level signals may be transmitted in the portion of the OFDM symbol and/or the one or more full OFDM symbols]


Response to Arguments

Accordingly, Sadeghi fails to teach at least the above-cited features of claim 1, and the similar features of claims 9 and 15. With respect to claim 23, the claim recites “transceiver to transmit, over a licensed frequency band to a base station, a request for resources for uplink transmission in an unlicensed frequency band and to receive scheduling information indicating a first portion of a predetermined time interval that is allocated to the user equipment for uplink transmission on at least one channel in the unlicensed frequency band, the first portion being distinctively associated with the first user equipment.” According to the Office 

The applicant’s arguments are moot in view of newly rejected claims.



Sadeghi nowhere teaches that the eNodeB schedules user equipments on a time division multiplexed basis so that an acquired channel is allocated to user equipment during different portions of a time interval for a channel in the unlicensed frequency band. Accordingly, Sadeghi fails to teach at least the above-cited features of claim 1, and the similar features of claims 9 and 15.

The applicant’s argument is moot in view of newly rejected claims.


Further, Sadeghi nowhere teaches a transceiver to transmit a request for resources for uplink transmission in an unlicensed frequency band and to receive scheduling information indicating a first portion of a predetermined time interval that is allocated to the user equipment for uplink transmission on at least one channel in the unlicensed frequency band, the first portion being distinctively associated with the first user equipment, as provided by claim 9.

The examiner respectfully the applicant’s argument is moot in view of newly rejected claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pratt U.S. Pub No. 2009/0046675



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468